DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 9/01/2021. As per the amendment, claims 1, 2, 6-7, 9-13, 15-17, 21, and 23 have been amended, claims 3-5 and 18 have been cancelled, and claims 24-28 has been added. Thus, claims 1-2, 6-7, 9-13, 15-17, 20-21, and 23-28 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the sound generator is positioned within the ventilator” in lines 1-2. However, claim 21 upon which claim 28 depends recites that that sound generator is either 1) in a ventilator, or 2) distally relative to the ventilator. It is therefore unclear how a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka et al. (US Pat. 6,705,319) in view of Stanislaus et al. (US Pub. 2014/0155720).
Regarding claim 1, Wodicka discloses an apparatus comprising: a housing (connector 16 in Fig. 9, where the walls of connector 16 form a housing) comprising an airway lumen sized for breathing gases for a ventilated patient (see endotracheal tube 10 in Fig, 9, which shows the endotracheal tube 10 extending from the connector 16 housing; see also Col. 8 lines 59-65), wherein the housing comprises a tube connector sized for connection to an endotracheal tube (the section of connector 16 in Fig. 9 which connects with the endotracheal tube 10; see also Col. 8 lines 59-65); a sound generator positioned in the housing to generate a sound signal in the airway lumen (speaker 74 in Fig. 9); and a sensor wrapped at least partially around a compliant tube positioned in the housing distally relative to the sound generator (first and second microphones 76 and 78 in Fig. 9, which have some amount of width, length, and depth and therefore must be around some part of the compliant tube, the compliant tube being the interior tubular structure within connector 16), wherein the compliant tube defines part of the 
In the alternative that Wodicka does not have the sensor wrapped at least partially around the compliant tube, then it is taught by Stanislaus. 
Stanislaus teaches a similar device that has an endotracheal tube and sensors on the tube for detection, where a sensor structure for the detection comprises a ring electrode that wraps entirely around a tubular member (see [0089] where ring electrodes are used for the detection as having a sensor about the entire circumference reduces rotational sensitivity). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensors of Wodicka to wrap around the entire circumference of the tubing as taught by Stanislaus, as it would make the reduce the rotational sensitivity of the sensors, and allow the sensors to detect the waves independent on the wave propagation shape. 
Regarding claim 6, the modified Wodicka device has the sensor is wrapped at least around 180 degrees of a circumference of the compliant tube (Wodicka; where microphones 76/78 in Fig. 9 are modified by Stanislaus to wrap around the tube, as taught in [0089] of Stanislaus). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus as applied to claim 1 above, and further in view of Dugger et al. (US Pat. 8,489,342).

The modified Wodicka device lacks a detailed description of the sound generator is positioned in the first housing member. 
However, Wodicka in Fig. 11 teaches another embodiment of the speaker (speaker 74 in Fig. 11) where the speaker is located in a first housing member (ventilator 72 in Fig. 11). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the speaker in the modified Wodicka device to be in a first housing member as taught by the alternate Wodicka embodiment, since it is an obvious design choice as there is no criticality of the relocation of the parts and Wodicka's speaker would perform equally well when placed in the second housing member (Wodicka; ventilator 72).
The modified Wodicka device lacks a detailed description of the first and second housing members coupled by a dampening material. Note, the term “dampening” is broad and it is understood that any material between the first and second housing members will create some amount of dampening between vibrations from the first housing member to the second housing member.
However, Dugger teaches a similar device for ultrasonic measurement of tubes, where the housing member has a dampening material around it to dampen vibrations of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second housing members of the modified Wodicka device to have a dampening cushion as taught by Dugger, as it would dampen vibrations sensed by the microphones, and thus reduce unwanted signal noise. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus as applied to claim 1 above, and further in view of Ingold, JR. et al. (US Pub. 2012/0083702; hereinafter referred to as “Ingold”).
Regarding claim 7, the modified Wodicka device has wherein the sensors are on the exterior of the compliant tube (Wodicka; see Fig. 9 where microphones are outside of tubular structure), and spaced apart from one another by a separation distance providing a time lag between the acoustic pressure waves (Wodicka; see Col. 9 lines 11-45). 
The modified Wodicka device lacks a detailed description of the sensor being a piezo-electric film coupled to an exterior of the compliant tube and first and second electrodes on the piezo-electric film, and the first and second electrodes are spaced apart from each other on the piezo-electric film by a separation distance providing a time lag between the acoustic pressure waves detected at the first and second electrodes. 
However, Ingold teaches an audio sensor made of piezo-electric film ([0032] lines 5-6), with first and second electrodes on the piezo-electric film (electrodes 151/ 152 on piezo film 153 in Figs. 5A-5B), and the first and second electrodes are spaced apart from each other on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensors of the modified Wodicka device to be a piezo-electric film and pair of electrode sensors as taught by Ingold, as it is a known audio sensor that is flexible, lightweight, and highly sensitive (shown in [0032] lines 9-10 of Ingold).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus and Ingold as applied to claim 7 above, and further in view of Wiest et al. (US Pub. 2012/0017700).
Regarding claim 9, the modified Wodicka device has first and second electrodes. 
The modified Wodicka device lacks a detailed description of a set screw that is configured to move relative to the housing to adjust a pressure applied by the set screw to one of the first and second electrodes. 
However, Wiest teaches a similar device for ultrasonic measurement of fluids in a tube, where set screw is aligned with the sensor and moves relative the housing (see screw 78 in Fig. 7, which is aligned with a transducer 6; with a second identical configuration across from it as seen in Fig. 5, where when the screw is threaded/ unthreaded, it moves relative to the housing) and being configured to adjust a pressure applied to the sensor (see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus and Ingold as applied to claim 7 above, and further in view of Miller et al. (US Pub. 2006/0081255).
Regarding claim 25, the modified Wodicka device has a piezo-electric film with first and second electrodes on the film. 
The modified Wodicka device lacks a detailed description of a foam sheet behind the piezo-electric film and the first and second electrodes on the piezo-electric film, opposite the compliant tube, for support of the piezo-electric film and the first and second electrodes on the film. 
However, Miller teaches a similar device for ultrasonic placement of a tube, where ultrasonic transducers can be isolated from one another by a baffle layer of foam (see end of [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to be surrounded by and isolated by foam as taught by Miller, as it allows for acoustic isolation of the acoustic sensors from one another, reducing sensed noise. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus as applied to claim 1 above, and further in view of Raphael (US Pub. 2003/0034035).

The modified Wodicka device lacks a detailed description of the tube connector sized for connection to a neonatal endotracheal tube and the tube connector has an inner diameter no greater than about 3.5 mm.
However, Raphael teaches an endotracheal tube with an inner diameter ranging from 2.5-3.5 mm (see [0009] lines 3-5, where it can be used for pediatric patients). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the connecting portion of the tube connector used by the modified Wodicka device to have an inner diameter within the 2.5-3.5 mm inner diameter of the tube taught by Raphael, since it would allow the tube connector to fit with the tube for pediatric applications.
Regarding claim 11, the modified Wodicka device has the housing further comprises a device fitting sized for connection to a ventilation system (Wodicka; see Fig. 9 where ventilator 72 is a device that has a hose below it with some connection mechanism and fitting connecting it to a hose and a further ventilation system), and the sensor is positioned distally relative to the device fitting (Wodicka; where the modified microphones 76/ 78 are distally located to ventilator 72 in Fig. 9). 
The modified Wodicka device lacks a detailed description of the sound generator is positioned within the device fitting.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the speaker in the modified Wodicka device to be in a device fitting as taught by the alternate Wodicka embodiment, since it is an obvious design choice as there is no criticality of the relocation of the parts and Wodicka's speaker would perform equally well when placed in the device fitting (Wodicka; ventilator 72).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Stanislaus as applied to claim 1 above, and further in view of Hughes (US Pat. 5,829,429).
Regarding claim 24, the modified Wodicka device has the sound generator and the airway lumen.
The modified Wodicka device lacks a detailed description of a compliant non-porous membrane between the sound generator and airway lumen. 
However, Hughes teaches a similar acoustic device for respiratory use, where a sound generator has a compliant non-porous membrane between it and an airway lumen (see diaphragm 48 in Fig. 2, which is between speaker 36 and flexible tube 24; see also Col. 3 lines 1-12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker of the modified Wodicka device to have a compliant non-porous membrane between it and the tube as taught by .
Claims 12-13 and 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Ingold.
Regarding claim 12, Wodicka discloses an apparatus comprising: a housing (connector 16 in Fig. 9, where the walls of connector 16 form a housing) comprising an airway lumen sized for breathing gases for a ventilated patient (see endotracheal tube 10 in Fig, 9, which shows the endotracheal tube 10 extending from the connector 16 housing; see also Col. 8 lines 59-65); a sound generator positioned in the housing to generate a sound signal into the airway lumen (speaker 74 in Fig. 9); a sensor positioned in the housing distally relative to the sound generator (first and second microphones 76 and 78 in Fig. 9), the sensors spaced apart by a separation distance that provides a time lag between acoustic pressure waves detected by the sensors (Wodicka; see Col. 9 lines 11-45); and a compliant tube positioned in the housing distally relative to the sound generator to define part of the airway lumen (see Fig. 9 where the interior tubular structure of connector 16 is directly connected with and defines at least part of endotracheal tube 10), wherein the compliant tube is aligned with the sensor and configured to transmit sound pressure waves from within the compliant tube to the sensor (see Fig. 9 where the endotracheal tube 10 and interior tube of connector 16 transmit acoustic waves passing through them back and forth, to be received by the microphones 76/78; see also Col. 9 lines 11-45).

However, Ingold teaches an audio sensor made of piezo-electric film ([0032] lines 5-6), with first and second electrodes on the piezo-electric film (electrodes 151/ 152 on piezo film 153 in Figs. 5A-5B), and the first and second electrodes are spaced apart from each other on the piezo-electric film by a separation distance (note the spacing between electrodes 151 and 152 in Figs. 5A-5B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensors of the modified Wodicka device to be a piezo-electric film and pair of electrode sensors as taught by Ingold, as it is a known audio sensor that is flexible, lightweight, and highly sensitive (shown in [0032] lines 9-10 of Ingold).
Regarding claim 13, the modified Wodicka device has the film comprises a piezo-electric film (Ingold; see piezo film 153 in Figs. 5A-5B). 
Regarding claim 21, the modified Wodicka device, as modified in claim 12, has everything as claimed, including an apparatus comprising: a sound generator positioned within a ventilator or distally relative to the ventilator within a breathing circuit to generate a sound signal into an airway lumen sized for breathing gases for a ventilated patient (Wodicka; speaker 74 in Fig. 11); a sensor positioned distally relative to the sound generator (Wodicka; microphones 76/78 in Fig. 11), wherein the sensor comprises a film coupled to an exterior of a compliant tube that is positioned distally relative to the sound generator and to define part of 
Regarding claim 23, the modified Wodicka device has the film comprises a piezo-electric film (Ingold; see piezo film 153 in Figs. 5A-5B). 
Regarding claim 28, the modified Wodicka device has the apparatus further comprises a hose configured to be coupled in line between the ventilator and the housing (Wodicka; see Fig. 11 where the housing of ventilator 72 has a hose that connects between its housing and some ventilation source, which is the ventilator), and the housing further comprises a connector for connecting to a distal end of the hose (Wodicka; see ventilator 72 which has some fitting or connection to connect to the hose below it in Fig. 11).
The modified Wodicka device lacks a detailed description of the sound generator is positioned within the ventilator.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the speaker in the modified Wodicka device to be in a ventilator as taught by the alternate Wodicka embodiment, since it is an obvious design choice as there is no criticality of the relocation of the parts and Wodicka's speaker would perform equally well when placed in the ventilator.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Ingold as applied to claim 12 above, and further in view of Kamen et al. (US Pat. 9,677,555) and Wiest.
Regarding claim 15, the modified Wodicka device has first and second electrodes. 
The modified Wodicka device lacks a detailed description of the first and second electrodes being adjusted to match an amplitude sensitivity of the first and second electrodes. 
However, Kamen teaches a similar device for acoustic measurements of fluids using a speaker and microphone arrangement (see Fig. 70 speaker 227 with microphones 223 and 226), where the two microphones can be modified by an acoustic gain in order to correlate them together (see Col. 49 lines 59-67 to Col. 50 lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wodicka to have an acoustic gain that correlates them as taught by Kamen, as it brings the two sensors in line with one another so that their sensed values can be better compared by compensating for acoustic differences between them.

However, Wiest teaches a similar device for ultrasonic measurement of fluids in a tube, where set screw is aligned with the sensor and moves relative the housing (see screw 78 in Fig. 7, which is aligned with a transducer 6; with a second identical configuration across from it as seen in Fig. 5, where when the screw is threaded/ unthreaded, it moves relative to the housing) and being configured to adjust a pressure applied to the sensor (see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to include a screw for applying pressure to the transducer as taught by Wiest, as it allows for an adjustable amount of force to be applied to the ultrasonic transducer, in order to adjust the sensitivity of the transducer to the acoustic signals (Wiest; see [0093]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Ingold and Kamen and Wiest as applied to claim 15 above, and further in view of Foley et al. (US Pub. 2010/0101573).
Regarding claim 16, the modified Wodicka device has a set screw that adjusts the first and second electrodes. 
The modified Wodicka device lacks a detailed description of an adjustment plate, wherein rotation of the set screw in a first rotational direction deflects the adjustment plate toward one of the first and second electrodes. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustment member screw (Wiest; Fig. 7) of the modified Wodicka device to include an adjustment plate as taught by Foley, as it would allow for the screw to apply a constant and even force onto the transducer (Foley; [0050]), to yield to predictable result of still applying force onto the transducer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka is view of Ingold and Kamen and Wiest and Foley as applied to claim 16 above, and further in view of Miller.
Regarding claim 17, the modified Wodicka device has a sheet disposed between the adjustment plate and the one of the first and second electrodes. 
The modified Wodicka device lacks a detailed description of a foam sheet being between the adjustment plate and the one of the first and second electrodes. 
However, Miller teaches a similar device for ultrasonic placement of a tube, where ultrasonic transducers can be isolated from one another by a baffle layer of foam (see end of [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to be surrounded by and isolated by foam as taught by Miller, as it allows for acoustic isolation of the acoustic sensors from one another, reducing sensed noise. Hence, in the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Ingold as applied to claim 12 above, and further in view of Stanislaus.
Regarding claim 20, the modified Wodicka device has a sensor and a compliant tube. 
The modified Wodicka device lacks a detailed description of the sensor being wrapped at least partially around the compliant tube. 
Stanislaus teaches a similar device that has an endotracheal tube and sensors on the tube for detection, where a sensor structure for the detection comprises a ring electrode that wraps entirely around a tubular member (see [0089] where ring electrodes are used for the detection as having a sensor about the entire circumference reduces rotational sensitivity). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensors of Wodicka to wrap around the entire circumference of the tubing as taught by Stanislaus, as it would make the reduce the rotational sensitivity of the sensors, and allow the sensors to detect the waves independent on the wave propagation shape. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Ingold as applied to claim 12 above, and further in view of Suda et al. (US Pat. 5,727,549).
Regarding claim 27, the modified Wodicka device has a film with first and second electrodes. 

However, Suda teaches a similar electrode sensor for detection in a biological system, where the electrodes are contained within a retaining ring which acts as an insulator (see ring 2 in Figs. 10/12/14; see also Col. 1 lines 36-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and film of the modified Wodicka device to be bound by an insulating retaining ring as taught by Suda, as it helps isolate the electrical components from unwanted electrical interference. In the modified device, the ring surrounds the electrode sensors as taught by Ingold, which but against the piezo film of Ingold, and will provide a boundary between the film and the electrodes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,668,240 in view of Wodicka. 
For claim 1:

US Pat. 10,668,240
Instant Application
Claim 1: An apparatus for detecting acoustic reflections that arise from within a tube and body conduit, the tube having a proximal end and a distal end, the apparatus coupled to the proximal end, the distal end of the tube adapted to be inserted into the body conduit, the apparatus comprising: a sound generator positioned to generate a sound signal in the tube; a sensor for detecting a sound signal in the tube at a distal position relative to the sound generator, and for generating a signal corresponding to the detected sound signal, the sensor including at least a first sensing element and a second sensing element that are spaced apart; a compliant tube aligned with the sensor and configured to transmit sound pressure waves from within the compliant tube to the sensor, the first and a housing including a lumen, the sound generator, and the sensor and having a tube connector sized for connection to a neonatal endotracheal tube; a membrane between the sound generator and the lumen and configured to provide a pressure seal between the lumen and the sound generator; and an adjustment member including a set screw, an adjustment plate, and a compliant sheet disposed between the adjustment plate and the sensor, the adjustment member being aligned with the first sensing element, wherein the adjustment member is configured to adjust a pressure applied to the first sensing element and rotation of the set screw deflects the adjustment plate toward the sensor, wherein the deflection applies pressure to the compliant sheet and the first sensing element.





Thus, the instant application is seen as a broader version of the ‘240 patent, and thus constitutes double patenting. 
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, newly applied references address new limitations across the amended claims, namely the newly applied Stanislaus reference for claim 1 to teach the sensor partially wrapped around the tube. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785